402 F.3d 503
COMMUNICATIONS WORKERS OF AMERICA; Urbano Herrera, Plaintiffs-Appellees,v.ECTOR COUNTY HOSPITAL DISTRICT, doing business as Medical Center Hospital, et al., Defendants,Ector County Hospital District, doing business as Medical Center Hospital, Defendant-Appellant.
No. 03-50230.
United States Court of Appeals, Fifth Circuit.
March 1, 2005.

David A. Van Os (argued), Matthew G. Holder, David Van Os & Associates, San Antonio, TX, for Plaintiffs-Appellees.
Miles Robert Nelson, Robert Eugene Motsenbocker, William Stacy Trotter, William Everett Berry, Jr. (argued), Shafer, Davis, Ashley, O'Leary & Stoker, Odessa, TX, for Defendant-Appellant.
Appeal from the United States District Court for the Western District of Texas; W. Royal Furgeson, Jr., Judge.
ON PETITION FOR REHEARING EN BANC
(Opinion Dec. 1, 2004, 5 Cir., 2004, 392 F.3d 733)
Before KING, Chief Judge, and JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, GARZA, DeMOSS, BENAVIDES, STEWART, DENNIS, CLEMENT and PRADO, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.